DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-21 are pending in the application.  Claim 5 has been cancelled.
Amendments to claims 1, 12 and 21, filed on 3/11/2021, have been entered in the above-identified application.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Claim Rejections - 35 USC § 103
Claims 1, 3, 6-15, 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US Patent Application No. 2016/0185079) in view of Gomez et al. (US Patent Application No. 2016/0362578).
Regarding claim 1, Baldwin et al. teach a multilayer foam structure (page 1, paragraph [0001]) comprising a coextruded foam layer comprising of polypropylene, polyethylene, or a combination of polypropylene and polyethylene (page 1, paragraph [0011]); and a coextruded cap layer on a side of the foam layer (page 1, paragraph [0011]), the cap layer consisting of polypropylene, polyethylene, or a combination of polypropylene and polyethylene (page 1, paragraph [0011]).
Baldwin et al. fail to teach wherein the cap layer consists of at least 15 wt% ketone-ethylene-ester (KEE) terpolymer, wherein the ester of the KEE comprises an acrylate.  However, Gomez et al. teach a foam structure comprising a foam layer (page 7, paragraphs [0079], [0080]) and a cap layer on a side of the foam layer (page 7, paragraphs [0076]-[0080]) including about 20, about 40, or about 50, or about 99 weight% of ketone-ethylene-ester terpolymer, wherein the ester of the KEE comprises an acrylate (page 1, paragraph [0016], page 4, paragraphs [0049], [0050], page 5, paragraphs [0051], [0053], [0059]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the ketone-ethylene-ester terpolymer of Gomez et al. in the cap layer of Baldwin et al. in order to provide non-migration and good chemical resistance (Gomez et al., page 5, paragraph [0053]).
Regarding claim 3, Baldwin et al. teach a multilayer foam structure (page 1, paragraph [0001]) comprising a coextruded foam layer comprising polypropylene, polyethylene, or a combination of polypropylene and polyethylene (page 1, paragraph [0011]); and a coextruded cap layer on a side of the foam layer (page 1, paragraph [0011]), the cap layer consisting of polypropylene, polyethylene, or a combination of polypropylene and polyethylene (page 1, paragraph [0011]).
Baldwin et al. do not disclose wherein the coextruded foam layer comprises at least 70 wt% polypropylene, polyethylene, or a combination of polypropylene and polyethylene.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of polypropylene, polyethylene, or a combination of polypropylene and polyethylene in order to allow manufacturers to continue to use recycled material to create lower cost and more environmentally friendly products that can perform to the same standards as a foam structure made entirely from non-recycled materials (Baldwin et al., page 1, paragraph [0009]).
Regarding claim 6, Baldwin et al. teach wherein the polypropylene has a melt flow index of 0.1-25 grams per 10 minutes at 230 °C (page 1, paragraph [0011]).
Regarding claim 7, Baldwin et al. teach wherein the polyethylene has a melt flow index of 0.1-25 grams per 10 minutes at 190 °C (page 1, paragraph [0011]).
Regarding claim 8, Baldwin et al. teach wherein the density of the multilayer foam structure is 20-250 kg/m3
Regarding claim 9, Baldwin et al. teach wherein the multilayer foam structure has a crosslinking degree of 20-75% (page 1, paragraph [0012]).
Regarding claim 10, Baldwin et al. teach wherein the multilayer foam structure has an average closed cell size of 0.05-1.0 mm (page 2, paragraph [0014]).
Regarding claim 11, Baldwin et al. teach wherein the multilayer foam structure has a thickness of 0.2-50 mm (page 2, paragraph [0014]).
Regarding claim 12, Baldwin et al. teach a laminate comprising a multilayer foam structure (page 2, paragraph [0026]) comprising: a coextruded foam layer comprising polypropylene, polyethylene, or a combination of polypropylene and polyethylene (page 2, paragraph [0026]); and a coextruded cap layer on a side of the foam layer (page 2, paragraph [0026]), the cap layer consisting of polypropylene, polyethylene, and a combination of polypropylene and polyethylene (page 2, paragraph [0026]); and a layer on a side of the cap layer opposite the foam layer (page 2, paragraph [0026]).
Baldwin et al. fail to teach wherein the cap layer consists of at least 15 wt% ketone-ethylene-ester (KEE) terpolymer, wherein the ester of the KEE comprises an acrylate.  However, Gomez et al. teach a foam structure comprising a foam layer (page 7, paragraphs [0079], [0080]) and a cap layer on a side of the foam layer (page 7, paragraphs [0076]-[0080]) including about 20, about 40, or about 50, or about 99 weight% of ketone-ethylene-ester terpolymer, wherein the ester of the KEE comprises an acrylate (page 1, paragraph [0016], page 4, paragraphs [0049], [0050], page 5, paragraphs [0051], [0053], [0059]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the ketone-ethylene-ester terpolymer 
Regarding claim 13, Baldwin et al. teach wherein the laminate layer is a foil (page 2, paragraph [0026], page 13, paragraph [0155]).
Regarding claim 14, Baldwin et al. teach wherein the laminate layer is a tile or substrate (page 2, paragraph [0026], page 13, paragraphs [0158], [0159]).
Regarding claim 15, Baldwin et al. teach wherein the laminate layer is unfoamed (page 2, paragraph [0026], page 13, paragraph [0155]).
Regarding claim 17, Baldwin et al. teach a laminate comprising a multilayer foam structure (page 2, paragraph [0026]) comprising: a coextruded foam layer comprising polypropylene, polyethylene, or a combination of polypropylene and polyethylene (page 2, paragraph [0026]); and a coextruded cap layer on a side of the foam layer (page 2, paragraph [0026]), the cap layer consisting of polypropylene, polyethylene, and a combination of polypropylene and polyethylene (page 2, paragraph [0026]); and a layer on a side of the cap layer opposite the foam layer (page 2, paragraph [0026]).
Baldwin et al. do not disclose wherein the coextruded foam layer comprises at least 70 wt% polypropylene, polyethylene, or a combination of polypropylene and polyethylene.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of polypropylene, polyethylene, or a combination of polypropylene and polyethylene in order to allow manufacturers to continue to use recycled material to create lower cost and more environmentally friendly products that 
Regarding claim 19, Baldwin et al. teach wherein the polypropylene has a melt flow index of 0.1-25 grams per 10 minutes at 230 °C (page 3, paragraph [0027]).
Regarding claim 20, Baldwin et al. teach wherein the polyethylene has a melt flow index of 0.1-25 grams per 10 minutes at 190 °C (page 3, paragraph [0027]).
Regarding claim 21, Baldwin et al. teach a flooring system comprising a top floor layer; a sub-floor layer; and at least one underlayment layer disposes between the sub-floor and the top floor layer (page 14, paragraph [0162]), wherein the underlayment layer comprising a multilayer foam structure (page 1, paragraph [0001], page 14, paragraph [0162]) comprising a coextruded foam layer comprising polypropylene, polyethylene, or a combination of polypropylene and polyethylene (page 1, paragraph [0011]); and a coextruded cap layer on a side of the foam layer (page 1, paragraph [0011]), the cap layer consisting of polypropylene, polyethylene, or a combination of polypropylene and polyethylene (page 1, paragraph [0011]).
Baldwin et al. fail to teach wherein the cap layer consists of at least 15 wt% ketone-ethylene-ester (KEE) terpolymer, wherein the ester of the KEE comprises an acrylate.  However, Gomez et al. teach a foam structure comprising a foam layer (page 7, paragraphs [0079], [0080]) and a cap layer on a side of the foam layer (page 7, paragraphs [0076]-[0080]) including about 20, about 40, or about 50, or about 99 weight% of ketone-ethylene-ester terpolymer, wherein the ester of the KEE comprises an acrylate (page 1, paragraph [0016], page 4, paragraphs [0049], [0050], page 5, paragraphs [0051], [0053], [0059]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the ketone-ethylene-ester terpolymer of Gomez et al. in the cap layer of Baldwin et al. in order to provide non-migration and good chemical resistance (Gomez et al., page 5, paragraph [0053]).

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US Patent Application No. 2016/0185079) in view of Gomez et al. (US Patent Application No. 2016/0362578), in further view of Fry et al. (US Patent No. 4,614,680).
Baldwin et al. and Gomez et al. are relied upon as disclosed above.
Regarding claims 2 and 16, Baldwin et al. fail to teach wherein the coextruded foam layer comprises 2-15 wt% KEE.  However, Fry et al. teach a multilayer foam structure (col. 1, lines 35-55, col. 7, lines 30-40) comprising a foam layer comprising 10% by weight ketone-ethylene-ester terpolymer (col. 7, lines 7-16, 30-40).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the ketone-ethylene-ester terpolymer of Fry et al. in the foam layer of Baldwin et al. in order to provide bonding between the layers (Fry et al., col. 6, lines 25-50).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US Patent Application No. 2016/0185079) in view of Gomez et al. (US Patent Application No. 2016/0362578), in further view of Kjellqvist et al. (US Patent No. 6,187,424).
Baldwin et al. and Gomez et al. are relied upon as disclosed above.
Regarding claims 4 and 18, Baldwin et al. fail to teach wherein the foam layer comprises additives in an amount of 1-20 wt%.  However, Kjellqvist et al. teach a foam layer (col. 14, lines 53-55) comprising additives in an amount of up to 30 percent by weight (col. 13, lines 60-67, col. 14, lines 1-25).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the amount of additives of Kjellqvist et al. in the foam layer of Baldwin et al. in order to provide additional properties to the layer (Kjellqvist et al., col. 13, lines 60-67, col. 14, lines 1-25).


Response to Arguments
Applicant's arguments filed 3/11/2021 with respect to claims 1-4 and 6-21 of record have been carefully considered but are deemed unpersuasive.
Applicant argues that because Gomez’s cap layer requires halogenated polymer and a liquid plasticizer, Gomez teaches away from a cap layer that consists of (1) at least 15 wt% KEE; (2) polypropylene, polyethylene, or a combination of polypropylene and polyethylene; and (3) optional additives.  It is the Examiner’s position that Gomez is relied upon for teaching a cap layer including KEE.  The rejection does not rely on the halogenated polymer and liquid plasticizer of Gomez.  Gomez teaches that KEE copolymers are non-migrating and have good chemical resistance (page 5, paragraph [0053]).  Therefore, the rejection is based on the incorporation of KEE into the cap layer of Baldwin for non-migration and good chemical resistance.  The rejection does not rely 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/20/2021